I, too, think the ward made by the Industrial Commission should be annulled.
In this proceeding defendants raise the question of the sufficiency of the evidence to support that finding of the commission wherein it was found that Cipriana Diaz died as the result of an injury which he received while employed by the Tintic Standard Mining Company. I am of the opinion that the evidence does not support the finding thus             1 complained of by the defendants. The evidence touching the cause of the death of Cipriana Diaz is in substance as follows: P.O. Pearson testified that on November 28th, the day before it is claimed Mr. Diaz received his injury, he came to Mr. Pearson for his laundry. That at that time Mr. Diaz said he was sick in here, indicating his *Page 97 
lower chest; that he could not carry his laundry down to the railroad track, a distance of about 200 yards. Victorei de Elizondo testified that the deceased boarded with her at the time he was injured. That about three days before he was injured he told her he was feeling sick. Bruno Elizondo testified that about two or three days before Mr. Diaz was injured he told him he was feeling sick. Serafin Corral testified that he saw Mr. Diaz in his bunkhouse two days before he was injured, and that he did not appear to be sick. A.A. Wetterstrom testified that he was the shift foreman of the Tintic Standard Mining Company in charge of the shift on which Mr. Diaz worked. That on November 20th, about 9 o'clock in the evening, Mr. Diaz came to him (Mr. Wetterstrom), and stated that he (Diaz) was caught between two cars and squeezed, and that he wanted some medicine. He had a little scratch on the left side near the chast line and another on the left side near the shoulder. That Mr. Wetterstrom applied some mercurochrome to the abrasion, and Mr. Diaz went away apparently satisfied. That at about 11 o'clock Mr. Diaz came to Mr. Wetterstrom again, and said that he was in pain. That he appeared to be in pain. That Mr. Diaz was then sent out of the mine and was told to report to Dr. A.E. Callaghan. Mr. Wetterstrom testified that he made a written report to the defendant mining company, but the report was not offered in evidence. Mr. Wetterstrom later made a report to the commission, which reads as follows:
"Diaz came to me about 9:00 o'clock on the night of November 29th, 1927, and claimed that he had been jammed between two cars. He had a slight scratch on his left side just above the hip. I put some mecurochrome on the scratch and he was satisfied. He then went back to work pushing cars as usual. At about 11:00 o'clock he came to me and complained of pain in his left chest and on the back of his left shoulder so I sent him to the surface to Dr. Callaghan. It was my opinion at the time that Diaz was not hurt."
Mr. Wetterstrom further testified that during the time Diaz was working at the mine he frequently complained *Page 98 
about some kind of pain. He was coughing more or less all the time, and appeared to be in his usual condition of health before the time he claimed he was injured.
Dr. A.E. Callaghan testified that he treated Mr. Diaz about midnight following the day he is alleged to have been injured; that at that time Mr. Diaz had a small abrasion near the niple over the left chest; that he had a temperature of over a hundred; that there was evidence of a pleurisy over the bases of both lungs, particularly over the lower part of the left lung; that he showed evidence of what is called moisture; he had trouble, probably infection in the lung, indicating a condition of pleurisy; that on the following day "I made an examination of his lungs and he had definite evidence of pneumonia." Dr. Callaghan further testified that minor injuries such as he found on Mr. Diaz would not in his opinion, cause or have a tendency to aggravate or change the course of an incipient pneumonia; that in his opinion Mr. Diaz started to develop pneumonia some few hours before he was first examined by the doctor. Dr. Callaghan made a report to the Industrial Commission in which he stated that Mr. Diaz was injured "while working underground; man's chest was caught between two bodies of two moving cars." The defendant mining company, by its secretary made a similar report to the commission.
On the afternoon of November 30th Mr. Diaz was taken to the Holy Cross Hospital at Salt Lake City. He arrived at the hospital at about 7:30 p.m. Dr. Martin C. Lindem attended him during the time he was in the hospital. Dr. Lindem testified that Mr. Diaz was very sick when he arrived at the hospital; that he had a temperature of 103.2, Fahrenheit, pulse 110, had a hacking cough, and complained of severe pain in his left chest; that he was suffering from influenza pneumonia; that he had "a very superficial abrasion through the outer layers of the skin and I should judge that the diameter of the area would be about the size of a 10 cent piece; there was mercurochrome thickly applied to the skin of the area which would make one think *Page 99 
the abrasion was larger, but the abrasion was confined to a small solitary spot." Mr. Diaz died December 3d at 4:30 p.m., three days after he was received at the Holy Cross Hospital; that the day after his death an autopsy was performed on his body by Drs. Lindem and Calonge. They both testified that there were slight abrasions of the skin on the left side of the chest, but that a careful examination of the outer surface of the ribs and of the ribs did not disclose any contusions opposite the abrasion of the skin; that there was no evidence of any internal injury to support the claim that the deceased has sustained an injury to the left chest. When Dr. Calonge was asked whether in his opinion the abrasions found on the skin could have contributed in any way to the death of Mr. Diaz, he testified: "These superficial abrasions were insignificant and so entirely insignificant that it borders on the ridiculous to consider them. They were minor things that could be caused by a man's finger nails. They in no way affected the tissues underneath. There was no evidence whatsoever of any contusions beneath these abraisions. A man might turn himself over a sheet, or scratch his body with his finger nails in a way that would result in so-called abrasions."
Dr. Calonge further testified that, before an injury can cause or contribute to pneumonia, it must be such an injury as to leave some evidence of force either on the lungs or the tissues overlying the lungs. "My diagnosis, to sum it up in brief, was a plain and absolutely positive case of influenza pneumonia with the contributory factor of well defined advanced degenerative changes in arterial vasicals from syphilis. I say contributory, for the simple reason that any arterial disease in pneumonia increases the probabilities of fatal result."
The testimony of Dr. Lindem was to the same effect as that of Dr. Calonge. Each expressed the opinion that the injuries found on the body of Mr. Diaz did not and could not have caused or contributed to the influenza pneumonia from which he died. *Page 100 
On December 14, 1927, Drs. L.L. Daines and R.B. Stevens, at the request of Mrs. Diaz, performed an autopsy on the body of Mr. Diaz. Dr. Daines testified that they found on the body of deceased several light and fairly recent abrasions over the chest and also the abdomen; that they were mostly on the lower part of the chest and left upper abdomen; that these excoriations were merely superficial abrasions; that "the abrasions were very superficial, just little scratches there. No deep ones. They had been painted apparently with mercurochrome and they did not appeal to us as being very deep abrasions, just superficial scratches or excoriations." Dr. Daines further testified that they did not find any evidence of any injury on the body of Mr. Diaz other than the superficial abrasions, and that the abrasions found could have been caused by scratching with the finger nails; that because of the length of time that elapsed between the death of Mr. Diaz and the autopsy it was impossible to tell as to whether the tissue of the body had or had not been injured.
The testimony of Dr. Stevens with regard to what was found in performing the autopsy of the body of Mr. Diaz is to the same effect as the testimony of Dr. Daines. Several hypothetical questions were asked of Drs. Daines and Stevens. The following are typical of the questions asked and answers given, Dr. Daines testifying:
"Q. Was there anything there that you discovered by which you would be able to say, even in a remate way, as to the force of the trauma that might have produced these abrasions or bruises? A. It would be very difficult to determine that because a severe injury at times may not break the skin.
"Q. Let us assume that he (Diaz) may have had a pneumonia germ as he was working on the 29th day of November, 1927; then he receives a trauma in the vicinity where you indicated you saw the abrasions; would you say that, by reason of that, there would be a tendency to lower his resistance so that his pneumonia would come upon him to a more aggravated extent or degree than would otherwise be the case? A. I think that would have to depend upon the amount of trauma there was, the severity of it. I think, however, *Page 101 
there is possibility of severe trauma to lower resistance sufficiently to bring on pneumonia in this case.
"Q. Assume on the 29th day of November, he had received this injury, this crushing injury whatever it may have been, a trauma of some kind to the chest. Can you associate the injury and his condition, the assumed injury? Assuming that that is a fact that that would have a tendency to create a condition of that character? A. I am sure I could not say from the evidence I saw at post mortem, that we could state there had been enough injury there to produce lowering of resistance sufficient to actually cause pneumonia.
"Q. Assume he (Diaz) was caught in between two mine cars in the Tintic Standard Mine, working there on this particular day, the 29th day of November. He was caught in between the two mine cars and received what we might call a crushing injury; there may not have been any ribs broken; there may not have been any other organs particularly disturbed, that is as far as a break might be concerned, but that it was a crushing injury. That particular type of injury, don't you think, would have a tendency to accelerate a condition of pneumonia that may have existed? A. I think there is a possibility; that is my best judgment on that.
"Q. We could speak of probabilities? A. Yes, I think probably it could.
Q. You might say the probability is it lowered his power of resistance and that that germ would work very rapidly under those circumstances? A. I think there is a probability there.
"Q. Assuming that this man was injured in the Tintic Standard Mine on the 29th day of November, 1927, and that he died on December 3rd; and from the investigation that you conducted, the autopsy that you performed together with Dr. Stevens, what would you say as to whether or not that pneumonia had commenced prior to or subsequent to the 29th day of November, 1927, if you can say? * * * A. I think we cannot say that that pneumonia began after November 29th.
"Q. Suppose that this germ was present in the lung prior to this time and he then received an injury of sufficient force to cause the abrasions which were apparent to you at the time of performing this autopsy; wouldn't you then say that, in your opinion, Doctor, the trauma contributed materially to his condition, his pneumonia condition? A. In my opinion there is a brobability that the trauma did contribute to the pneumonia.
"Q. And accelerated the condition that was, possibly, present at this time? A. Yes, sir. * * *
"Q. Assuming he was working on the 29th day of November, 1927, when he received a trauma of some character, some injury to the *Page 102 
chest, that he died on the 3rd day of December, 1927, a period of only 4 days after that trauma; as a matter of fact and in your opinion as a pathologist, that trauma was a contributing factor to his death? A. I would rather put it that there is a probability that it could be a contributing factor.
"Q. As to whether it was or not is problematical, Doctor? A. Yes. * * *"
Dr. Stevens testifying:
"Q. Assuming that this person on whom you performed this autopsy was working in the Tintic Standard Mine on the 29th day of November, 1927, and on that date received a certain traumatic injury to his chest; that he was caught between two mine cars in such a way as to cause a blow of some kind to the chest and that he died on December 3, 1927, as a result of bronchial pneumonia; now, would you say that there was any connection between the traumatic injury, Doctor, and the pneumonia which later caused his death? A. There could be.
"Q. And what about the probabilities of there being a connection between the two, Doctor, and how would you describe it and draw your conclusions in the case? A. Associating the pneumonia and the conditions that we found at the autopsy following an injury four days previous, I would say that that could lower the resistance, that is the injury could lower the resistance to the extent that pneumonia could develop if it had not already developed before that.
"Q. Assuming, Doctor, that there was a severe traumatic injury of some kind to the chest as we have described it; that this man alleges that he was caught between two mine cars, it is alleged by the petitioner here that he was caught between two mine cars and he received a blow to his chest. Now, assuming that, what would ordinarily be the result, Doctor, of a predisposing cause in an injury of this character — and I will ask you to describe it in your own way — in its effects and relationship to pneumonia? A. An injury to the chest as you stated would materially lower the resistance, enough so that pneumonia could develop or if it had already developed, it would accellerate the germinating stage more readily.
"Q. When you speak of superficial abrasions, you merely mean abrasions that show outside? A. A break in the skin.
"Q. And shows on the outside? A. Oh, yes.
"Q. And you say it is very difficult to tell the force of the blow? That is true? A. Entirely so.
"Q. But, if there is a crushing injury that means an injury of considerable force, doesn't it? A. Yes, sir. *Page 103 
"Q. And that creats more than external injury, doesn't? A. No, not always.
"Q. If you had considerable force behind the blow, wouldn't that create something that you would determine and find in the interior? A. Usually so but in this particular case it was such that we could not determine that at all.
"Q. You did not find any evidence of injury other than the ones shown on the outside? A. We could not tell on account of the previous autopsy and the length of time; the tissues were such it was impossible to tell."
There were other hypothetical questions asked and similar answers given. The questions and answers above quoted are sufficient to show the purport of the testimony of Drs. Daines and Stevens.
Before the defendants may lawfully be required to pay anything to either the applicants or the State Insurance Fund, it must affirmatively appear from the evidence that the death of Mr. Diaz was caused by an injury which he received while in the employ of the Tintic Standard Mining Company. It is conceded by all of the parties to this litigation that the                2-5 immediate cause of his death was pneumonia, probably influenza pneumonia. If the pneumonia from which he died was caused by an injury which he received while working at the mine, or if the deceased was afflicted with pneumonia, and while so afflicted received such an injury as to render fatal the disease which, without the injury, would not have been fatal, then the defendants are liable, otherwise not. Assuming there is sufficient competent evidence in this case to show that Mr. Diaz received an injury while working at the mine, yet to authorize an award the further burden remained on those who claimed compensation or the right to require the defendants to pay money into the State Insurance Fund to show that such injury caused the death of Mr. Diaz. The evidence in this case shows without conflict that the injury, if any, which Mr. Diaz received while working at the mine, was merely an abrasion of the skin, such an injury as *Page 104 
might well have been caused by the deceased scratching himself. Such is the effect of the testimony of Mr. Wetterstrom, the foreman of the mine; of Dr. Callaghan who examined him when he came out of the mine; of Dr. Lindem who attended him in his last illness at the Holy Cross Hospital, and who, together with Dr. Calonge. performed an autopsy on his body the day after his death; and such also is the testimony of Dr. Calonge. The testimony of Drs. Daines and Stevens tends to corroborate, rather than refute, the testimony of the other witnesses as to the nature and extent of the injuries, if any, which Mr. Diaz received while at work for the defendant mining company. They did not perform an autopsy until eleven days after the death of Mr. Diaz, and therefore, according to their testimony, it was difficult for them to ascertain whether or not any of the tissue had been injured. The only evidences of any injury that they found were the slight abrasions of the skin which were testified to by the other doctors and by Mr. Wetterstrom. Therefore, the only conclusion permissible upon this record is that the injuries, if any, received by Mr. Diaz while working for the defendant mining company were very slight, superficial scratches or abrasions of the skin, such as might have been caused by being scratched by a man's finger nails. The testimony of Drs. Callaghan, Lindem, and Calonge is to the effect that such injuries did not and could not cause or contribute to the disease which admittedly was the immediate cause of death. The testimony of Dr. Daines and likewise that of Dr. Stevens, when considered as a whole, is not in conflict with the testimony of the other doctors. Answers to hypothetical questions not founded upon, but contrary to, the established facts in a case, can have no probative value. What would have been the probable effect upon Mr. Diaz if he had received a severe or crushing injury at the time of the alleged accident can be of no aid in determining what was the probable effect of the slight, superficial skin injuries which he had immediately after the alleged accident. In the main, the hypothetical questions *Page 105 
asked Drs. Daines and Stevens were not bottomed upon such injury as the evidence shows Mr. Diaz actually had at the time he was fatally stricken with pneumonia, and therefore the answers to such questions do not raise any substantial conflict in the testimony. Nor is there anything in the surrounding circumstances of the alleged injury of Mr. Diaz which shows that he received such an injury as was calculated to cause pneumonia or render the disease fatal which, without the injury, would not have been fatal.
For these reasons, I am of the opinion that the order directing the defendants to pay $998.40 to the State Insurance Fund should be annulled.